Ex-99.g.1.B Appendix B Custody Agreement This Appendix B to the Custody Agreement dated October 30, 1995, as amended, between UMB Bank, n.a. and Scout Funds, is amended and restated, effective September 30, 2011, to indicate that the series of Scout Funds listed below are covered by the Custody Agreement, and Scout Funds agrees, on behalf of each such series, to be bound by all terms and conditions in said agreement and any amendments thereto. Scout Stock Fund Scout Mid Cap Fund Scout Small Cap Fund Scout International Fund Scout International Discovery Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund SCOUT FUNDS /s/ Andrew J. Iseman By:Andrew J. Iseman Title:President UMB BANK, N.A. /s/ Bonnie L. Johnson By:Bonnie L. Johnson Title:Vice President
